Appeal from a judgment of the Supreme Court (O’Shea, J.), entered September 27, 2006 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted in 1993 of the crimes of burglary in *1069the first degree and robbery in the first degree, and was sentenced to concurrent terms of 25 years to life in prison. His conviction was subsequently affirmed on appeal (People v Woodard, 221 AD2d 493 [1995], lv denied 88 NY2d 888 [1996]) and he made numerous unsuccessful motions and applications in both state and federal court to have his conviction overturned.* In May 2006, he made an application in Supreme Court for a writ of habeas corpus on the ground that the trial court lacked jurisdiction to convict him. Supreme Court denied the petition. In August 2006, he made a second application before the same court for habeas corpus relief. His application was again denied. Petitioner now appeals.
Upon reviewing the instant application, petitioner has not presented any new facts or new legal grounds for granting habeas corpus relief (see People ex rel. Graham v Senkowski, 243 AD2d 979 [1997], lv denied 91 NY2d 808 [1998]). Therefore, Supreme Court properly denied the petition.
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.

 Although not at issue in the instant appeal, petitioner was convicted in 1994 of possession of burglar’s tools, which was also affirmed on appeal (People v Woodard, 234 AD2d 613 [1996], lv denied 89 NY2d 989 [1997], cert denied 520 US 1266 [1997]).